Citation Nr: 1032664	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-23 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, 
to include as secondary to his service-connected gastric ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was brought before the Board in January 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The case is once again before the Board for 
appellate consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded in 
January 2010 with instructions to the AOJ to provide the Veteran 
with a VA examination to determine whether the Veteran's 
currently diagnosed irritable bowel syndrome is directly related 
to his active duty service.

Specifically, the Board noted in its January 2010 remand that the 
Veteran is currently service-connected for a gastric ulcer.  VA 
treatment records note that the Veteran is not currently 
suffering from an ulcer, but that he is currently diagnosed with 
irritable bowel syndrome.  The Veteran and his representative 
contend that his irritable bowel syndrome is the result of the c-
rations that he had to eat while on active duty and that it is 
not in fact a duodenal ulcer that he has been suffering from 
since that time, but rather irritable bowel syndrome.  The Board 
notes that the Veteran was afforded a C&P examination in August 
2006 in which the examiner opined that the Veteran's irritable 
bowel syndrome is not related to his gastric ulcers or gastritis, 
but the opinion did not address whether the Veteran's irritable 
bowel syndrome is related to his active duty service.  As such, 
the Board remanded for a VA examination, to include an opinion 
that addressed whether the Veteran's currently diagnosed 
irritable bowel syndrome is related to his active duty service.

While the Veteran was provided a VA examination in April 2010, 
the examiner failed to provide the opinion requested by the 
Board.  In this regard, the Board observes that the April 2010 VA 
examination report provides a negative etiological opinion as to 
whether the Veteran's irritable bowel syndrome is etiologically 
related to his service-connected gastric ulcer.  However, the VA 
examiner failed to offer an opinion as to whether the Veteran's 
current disorder is directly related to his active duty service.

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA opinion to determine the 
etiology of his irritable bowel syndrome.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran's irritable bowel syndrome is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



